DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (JP 2013049161 A, see English translation provided with the action) in view of Iwai (US 20140147953 A1), Hirata (US 2016/0158892), and Tanigawa (US 2016/0052090).
Regarding claim 1,  Kawaguchi meets the claimed, a substrate manufacturing method comprising: a first step of disposing a condenser lens on a surface to be irradiated in a non-contact manner, (Kawaguchi [0007] teaches using a laser beam to irradiate along the cutting surface of a crystal) the condenser lens provided for condensing a laser beam;(Kawaguchi [0016] teaches a condensing lens for a laser) and a second step of irradiating the laser beam to a surface of the crystal member and condensing the laser beam into an inner portion of the crystal member under a designated irradiation condition using the condenser lens, (Kawaguchi [0017] teaches using a laser processing apparatus with a condensing lens (laser condensing means) to cut along a crystal member (object), see also cutting surface on Figure 1 being on the inner portion of the substrate (object) 3)  simultaneously moving the condenser lens and the member two-dimensionally relatively to each other, (Kawaguchi [0017] teaches that the stage and work piece are moved relative to the light and [0073] teaches that the laser can be moved in two dimensions, x or y) each of the processing mark lines being composed by forming processing marks in line at the inner portion of the member, the processing marks being formed by thermal processing, (Kawaguchi [0023] teaches that a plurality of processing marks are formed by the laser pulse (thermal processing) on the cutting surface of the crystal), and planar peeling is caused from the irradiated surface side (Kawaguchi [0008] teaches a modified region is formed on a cutting surface (plane) to cut (peel) the work piece.)
Kawaguchi does not meet the claimed, a single crystal member of magnesium oxide. Analogous in the field of laser processing, Iwai meets the claimed, a single crystal member of magnesium oxide (Iwai [0044]-[0045] describe the crystal substrate is a single crystal magnesium oxide.)
The courts have held that substituting prior art elements according to known methods to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP §2143. 
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the crystal substrate taught in modified Kawaguchi with the magnesium oxide taught by Iwai because it achieves the predictable result of peeling the crystal substrate after laser irradiation, see Iwai Abstract and [0045].
Modified Kawaguchi does not meet the claimed, forming processing mark lines in parallel to one another to be arranged two-dimensionally parallel to the surface or overlapped line portions in which the processing marks overlap one another are formed in at least a part of the processing mark lines. 
Analogous in the field of laser processing, Hirata meets the claimed, forming processing mark lines in parallel to one another (Hirata [0040]-[0041] describes propagating cracks (lines) are formed in an x direction before the laser indexes to form another crack in the y direction, making the lines parallel across the ingot, see also Hirata Figure 7) to be arranged two-dimensionally parallel to the surface (Hirata [0039] teaches the modified layers and cracks (processing marks) are formed at a predetermined depth (two dimensional) parallel to the surface) and overlapped line portions in which the processing marks overlap one another are formed in at least a part of the processing mark lines (Hirata [0040] teaches the modified layer and cracks propagate across the ingot, see also Hirata Figure 7 for the modified layer (marks) overlapping and forming a line across the ingot.)

    PNG
    media_image1.png
    611
    685
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the method of forming processing marks taught by modified Kawaguchi with overlapping processing marks parallel to the surface as taught by Hirata in order to form cracks and separation points in the ingot, see Hirata [0039].
Modified Kawaguchi does not meet the claimed, air gaps that continue with one another are formed over the processing mark lines in the overlapped line portions. Analogous in the field of laser processing, Tanigawa meets the claimed, air gaps that continue with one another are formed over the processing mark lines in the overlapped line portions (Tanigawa [0097] teaches that lasers produce air gaps along the interface which causes air gaps to be formed that are all connected to each other.)

Regarding claim 2, Hirata meets the claimed, the overlapped line portions are formed over an entirety of the processing mark lines (Hirata Figure 7 shows the modified layer 23 (marks) are overlapped to form a line down the ingot.) It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the method of forming processing marks taught by modified Kawaguchi with overlapping the entirety of the processing marks taught in Hirata in order to form cracks and separation points in the ingot, see Hirata [0039].
Regarding claim 3, Kawaguchi meets the clamed, the substrate manufacturing method according to claim 1, wherein a single crystal substrate is used as the single crystal member (Kawaguchi [0001] and [0004] teaches the substrate is a crystal ingot.)
Regarding claim 4, Hirata meets the claimed, when being overlapped with one another at least partially, the processing marks are overlapped with one another at least partially in a scanning direction of the laser beam (Hirata [0053] describes the scanning direction in the X direction, Figure 7 shows the modified layers (marks) 23 overlapping in a line down the x direction.) It would have been obvious to one of ordinary skill in the art to combine the method of laser irradiation of Kawaguchi with the direction of the laser taught by Hirata in order to form cracks and separation points in the ingot, see Hirata [0039].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over modified Kawaguchi as applied to claims 1-4 above, and further in view of Shibata (US 2016/0243833).
wherein the scanning direction is set along a crystal orientation of the single crystal member. Analogous in the field of laser processing, Shibata meets the claimed, wherein the scanning direction is set along a crystal orientation of the single crystal member (Shibata [0035] teaches smoother cutting can be achieved by lining irradiation with the crystal orientation.) It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of manufacturing taught by Kawaguchi with orienting the scanning direction to the crystal orientation as taught by Shibata in order to have a smoother cut, see Shibata [0035].
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over modified Kawaguchi as applied to claim 1 above, and further in view of Gollier (US 2017/0189991 A1).
Regarding claim 7, modified Kawaguchi does not meet the claimed a laser beam with a pulse width of 10 ns or less is irradiated as the laser beam. Analogous in the field of laser processing, Gollier meets the claimed a laser beam with a pulse width of 10 ns or less is irradiated as the laser beam (Gollier [0038] describes perforations (processing marks) are formed when the pulse of the laser is 10-13 seconds, 1 ps.) It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the method taught by modified Kawaguchi with the laser pulse width taught by Gollier in order to form perforations on the substrate surface, see Gollier [0038].
Regarding claim 8, modified Kawaguchi does not meet the claimed a laser beam with a pulse width of 100 ps or less is irradiated as the laser beam. Analogous in the field of laser processing, Gollier meets the claimed, a laser beam with a pulse width of 100 ps or less is irradiated as the laser beam (Gollier [0038] describes perforations (processing marks) are formed when the pulse of the laser is 10-13 seconds, 1 ps.) It would have been obvious to a 
Regarding claim 9, modified Kawaguchi does not meet the claimed a laser beam with a pulse width of 15 ps or less is irradiated as the laser beam. Analogous in the field of laser processing, Gollier meets the claimed, a laser beam with a pulse width of 15 ps or less is irradiated as the laser beam (Gollier [0038] describes perforations (processing marks) are formed when the pulse of the laser is 10-13 seconds, 1 ps.) It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the method taught by modified Kawaguchi with the laser pulse width taught by Gollier in order to form perforations on the substrate surface, see Gollier [0038].
Response to Arguments
Applicant's arguments filed 1/28/2021 and 2/10/2021 have been fully considered but they are not persuasive. Regarding the Tanigawa reference, applicant argues that the interface cited in Tanigawa would not apply to the claimed invention. Examiner disagrees. The interface described in Tanigawa is not necessarily a physical crack or separation in the crystal but rather a predetermined location, for example, where the composition of the crystal changes, see [0051]. The interface as described in Tanigawa could still exist in the single crystal as claimed. Additionally, the arguments regarding the Fukuyo reference are moot because the Fukuyo reference is not 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744